Case 3:20-cv-11396-RHC-EAS ECF No. 5 filed 06/08/20             PageID.182     Page 1 of 2



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

CRESTMARK,

        Plaintiff,

v.                                                      Case No. 20-11396

SIMON AUTOMOTIVE, LLC, et al.,

        Defendants.

__________________________________/

     ORDER DENYING WITHOUT PREJUDICE PLAINTIFF’S EX PARTE MOTION TO
                           APPOINT RECEIVER

        Plaintiff Crestmark brings this action for breach of contract against Defendants

Simon Automotive, LLC, Simonxpress Pizza, LLC, Simon Stores Corporation, SE

Corporation of Michigan, Simon’s Enterprise Inc., 643 Telegraph, LLC, Pinkney

Petroleum, LLC, Cactus Shell, LLC, Simon Land Development Group, LLC, and Fawzi

Simon. (ECF No. 1.) Plaintiff alleges that it provided two separate loans, one to

Defendant Simon Automotive and one to Defendant Simonxpress Pizza, for the

purchase of equipment. (Id., PageID.4-5, ¶¶ 16, 19.) Defendants Simon, Simon Stores

Corporation, SE Corporation of Michigan, Simon’s Enterprise, 643 Telegraph, Pinkney

Petroleum, Cactus Shell, and Simon Land Development Group allegedly guaranteed

the loans. (Id., PageID.4-5, ¶¶ 17-18, 20-21.) Plaintiff claims Defendant Simon controls

Defendant companies, intermingles funds, and uses the entities “as his own personal

checkbook.” (Id., PageID.10, ¶ 35.)
Case 3:20-cv-11396-RHC-EAS ECF No. 5 filed 06/08/20                          PageID.183        Page 2 of 2



        Plaintiff has filed an ex parte “Motion to Appoint Receiver over the Businesses of

Defendants Simon Automotive, LLC and Simonxpress Pizza, LLC.” (ECF No. 3.)

Plaintiff asserts “[i]t is beyond dispute that all Defendants have defaulted in their to

contractual obligation to repay the [debts owed Plaintiff],” and further argues a receiver

is necessary to protect and preserve assets secured by the loan agreements. (Id.,

PageID.67, 74, 85-86.)

        Plaintiff admits Defendants have not been served. (Id., PageID.67.) Plaintiff does

not claim service is impractical, nor does it assert it has made good faith, yet failed,

attempts to complete service.

        The court will deny without prejudice Plaintiff’s ex parte motion. After Plaintiff has

completed service of Defendants, it may refile its motion. Defendants will then have an

opportunity to respond. Accordingly,

        IT IS ORDERED that Plaintiff’s “Ex Parte Motion to Appoint Receiver over the

Businesses of Defendants Simon Automotive, LLC and Simonxpress Pizza, LLC” (ECF

No. 3) is DENIED WITHOUT PREJUDICE.

                                                           s/Robert H. Cleland                           /
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
Dated: June 8, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, June 8, 2020, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                                /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\20-11396.CRESTMARK.ExParteMotiontoAppointReciever.RMK.docx




                                                      2
